DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   1)       Claims 1-20, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 1 term “associating” is unclear of a method of linking the first and the second web.  
Claim 19 recites the limitation "the thermoplastic polymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 1-20, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Barnholtz et al. (US 2013/0302566).
Claim 1: Barnholtz discloses a method of forming a fibrous structure article.   The method includes providing a first paper web and a second paper web ([0018], [0098] – [0100]).  One of the webs includes a meltblown ([0127], [0128]) fibrous structure that includes biodegradable thermoplastic polymers, compostable thermoplastic polymers [0047].  The second paper web is associated with the first paper web to form the article (Figures 4-6).  Barnholtz discloses the invention, or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed. 
Claims 2-6: the invention is disclosed as per claim 1, above.   The first and second paper webs include a plurality of fibers.   The fibers include wood pulp fibers; softwood and hardwood, which may be blended, chemical pulps, such as, kraft pulp fibers and mechanical pulp fibers [0050]. The pulp includes trichome fibers ([0051], [0084]).
Claims 7-8: the invention is disclosed as per claim 1, above.  The paper webs include wet-laid and air-laid fibrous structures [0039].
Claim 9: the invention is disclosed as per claim 1, above.  The fibers are separate parallel web form.   A carded fibrous structure is disclosed in Figures 3, 8, 9.
Claim 10: the invention is disclosed as per claim 1, above.   The paper webs include an absorbent gel material ([0042], [0047]).
Claim 11: the invention is disclosed as per claim 1, above.  The paper web surface includes a surface pattern [0062].
Claims 12, 16-18: the invention is disclosed as per claim 11, above.  The surface pattern includes discrete regions of high density and discrete regions of low density ([0009], [0017], [0053], [0105], [0138]).
Claim 13: the invention is disclosed as per claim 1, above.  The surface pattern includes high elevation regions and low elevation regions (Figure 6B).
Claim 14: the invention is disclosed as per claim 11, above.    The surface pattern includes high basis weight regions and low basis weight regions ([0055], [0064], [0108].
Claim 15: the invention is disclosed as per claim 1, above.  The surface pattern is a non-random repeating pattern (Figure 1). 
Claims 19-20: the invention is disclosed as per claim 1, above.  The meltblown fibrous structure includes a plurality of filaments as disclosed in paragraphs [0047], [0127] and [0128].   At least one structure forms an exterior surface of an article    (Figure 1).    
                                                                                                                                              
Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/MARK HALPERN/Primary Examiner, Art Unit 1748